Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  February 6, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Stephen J. Markman
  150591(61)                                                                               Mary Beth Kelly
                                                                                            Brian K. Zahra
                                                                                    Bridget M. McCormack
  INNOVATION VENTURES, L.L.C., d/b/a                                                      David F. Viviano
  LIVING ESSENTIALS,                                                                 Richard H. Bernstein,
                                                                                                        Justices
            Plaintiff-Appellant,                              SC: 150591
                                                              COA: 315519
  v                                                           Oakland CC: 2012-124554-CZ

  LIQUID MANUFACTURING, L.L.C., K & L
  DEVELOPMENT OF MICHIGAN, L.L.C., LXR
  BIOTECH L.L.C., ETERNAL ENERGY, L.L.C.,
  ANDREW KRAUSE, and PETER PAISLEY,
             Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of the defendants-appellees for a second
  extension to the time for filing their answer in opposition to the application for leave to
  appeal is GRANTED. The answer will be accepted as timely filed if submitted on or
  before March 10, 2015.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              February 6, 2015